                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


FOODONICS INTERNATIONAL, INC., )
a Florida corporation,
                                  )
        Plaintiff,
                                  )
v.                                               Case No. 3:17-cv-1054-J-32JRK
                                  )
DINA KLEMPF SROCHI, as Trustee
of the LAURA JEAN KLEMPF          )
REVOCABLE TRUST, a Florida trust,
                                  )
        Defendant.
                                  )

DINA KLEMPF SROCHI, as Trustee            )
of the LAURA JEAN KLEMPF
REVOCABLE TRUST, a Florida trust,         )
                                          )
       Counterclaim Plaintiff,
                                          )
v.
                                 )
FOODONICS INTERNATIONAL, INC.,
a Florida corporation, and KEVIN )
JACQUES KLEMPF,
                                 )
       Counterclaim Defendants.
                                 )


                   JOINT MOTION TO EXTEND
          DISCOVERY AND DISPOSITIVE MOTION DEADLINES

       Counterclaim plaintiff, Dina Klempf Srochi, as Trustee of the Laura Jean

Klempf Revocable Trust (the “Trust”) and counterclaim defendants, Foodonics

International, Inc. (“Foodonics”) and Kevin Jacques Klempf, jointly move for entry of
an order modifying the Third Amended Case Management and Scheduling Order (the

“Scheduling Order”; Doc. No. 180), to extend (i) discovery cutoff date from May 1,

2020 to June 30, 2020 and (ii) the dispositive and Daubert motions deadline from June

1, 2020 to July 1, 2020, and in support says:

       1.      Scheduling orders under Rule 16 may be modified “for good cause and

with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). “The court may modify the schedule

on a showing of good cause if [the schedule] cannot reasonably be met despite the

diligence of the party seeking the extension.” Fed. R Civ. P. 16(b) 1983 advisory

committee’s note; see also In re Accutane Prods. Liabl. Litig., 923 F. Supp. 2d 1349,

1351 (M.D. Fla. 2013) (explaining modification requires the inability to meet the

deadline despite the moving party’s diligence).

       2.      Rule 6(b) states, “[w]hen an act may or must be done within a specified

time, the court may, for good cause, extend the time . . . if a request is made, before the

original time or its extension expires[.]” Fed. R. Civ. P. 6(b)(1). The standard is a liberal

one, and “an application for extension of time under Rule 6(b)(1)(A) normally will be

granted in the absence of bad faith on the part of the party seeking relief or prejudice to

the adverse party.” 4B Charles Alan Wright, et al., Fed. Prac. & Proc., § 1165 at 605,

608 (2015).

       3.      The current discovery cutoff date is May 1, 2020, and the deadline to file

dispositive and Daubert motions is June 1, 2020. Scheduling Order at 2.




                                             2
       4.       Deposition scheduling difficulties have arisen due to the coronavirus

pandemic, including scheduling difficulties with some of the third-party deponents.

Accordingly, the parties will not have sufficient time under the present deadlines to

complete discovery or to prepare appropriate dispositive or Daubert motions.

       5.       Furthermore, depositions are anticipated in California and other States,

and some witnesses are advanced in age and thus exposed to greater risk than others.

The parties have been diligently pursuing discovery but multiple upcoming depositions

are with large groups of individuals attending.

       6.       The Parties do not approach this request lightly given the Court’s prior

pronouncements; however, the totality of the circumstances require this Motion.

       7.       Accordingly, the parties request that the Court extend (i) the discovery

cutoff date to June 30, 2020, and (ii) the dispositive and Daubert motion deadline to

July 1, 2020. The parties do not currently request any other modifications to the

Scheduling Order, including the presently scheduled mediation date (May 21, 2020) or

the trial date (January 11, 2021).

       8.       This motion is not brought to unreasonably delay the trial of this action,

but instead to proactively address scheduling issues that were not foreseen when

Foodonics and the Trust submitted their Case Management Report (Doc. No. 16).

       WHEREFORE, the parties respectfully request an extension of (i) the discovery

cutoff date to June 30, 2020 and (ii) of the dispositive and Daubert motion deadline to

July 1, 2020.




                                            3
SMITH HULSEY & BUSEY                       ABEL BEAN LAW, P.A.


By     /s/ James H. Post                   By     /s/ Daniel K. Bean*
       James H. Post                              Daniel K. Bean
       Michael E. Demont                          Andrew J. Steif
       R. Christopher Dix
                                           Florida Bar No. 15539
Florida Bar No. 175460                     Florida Bar No. 0042475
Florida Bar No. 364088                     50 North Laura Street, Suite 2500
Florida Bar No. 036988                     Jacksonville, Florida 32202
One Independent Drive, Suite 3300          (904) 516-5486
Jacksonville, FL 32202                     dbean@abelbeanlaw.com
(904) 359-7700                             asteif@abel beanlaw.com
(904) 359-7708 (facsimile)
jpost@smithhulsey.com                      Attorneys for Foodonics
mdemont@smithhulsey.com                     International, Inc. and Jacques
cdix@smithhulsey.com                        Klempf
Attorneys for Dina Klempf Srochi, as
  Trustee of the Laura Jean
  Klempf Revocable Trust


                                           GRAYROBINSON, P.A.


                                           By     /s/ Grier Wells*
                                                  Grier Wells

                                           Florida Bar No.: 203238
                                           50 North Laura Street, Suite 1100
                                           Jacksonville, Florida 32202
                                           (904)-598-9929
                                           grier.wells@gray-robinson.com
                                           barbara.rude@gray-robinson.com

                                           Attorneys for Foodonics International,
                                             Inc. and Jacques Klempf

     * Attorneys Bean and Wells have authorized their electronic signatures.




                                       4
                                    Certificate of Service

          I certify that on this 16th day of March, 2020, I electronically filed the foregoing

with the Clerk of Court through the Court’s CM/ECF electronic notification system,

which will send a Notice of Electronic Filing to all CM/ECF participants in this case.

I further certify that I mailed the foregoing document and the notice of electronic filing

by first-class mail to the following non-CM/ECF participants: Michael G. Tanner, Esq.

(mtanner@gunster.com), 225 Water Street Suite 1750, Jacksonville, Florida 32202.


                                                               /s/ James H. Post
                                                                  Attorney
1064158




                                               5
